United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS          December 16, 2003
                        FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                               No. 03-30498
                             Summary Calendar



                              MICHAEL EDGE,

                         Petitioner-Appellant,

                                  versus

   RICHARD STALDER, SECRETARY, DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONS; PEGGY LANDRY; LOUISIANA DEPARTMENT OF PUBLIC SAFETY;
                     LOUISIANA PAROLE BOARD,

                         Respondents-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                         USDC No. 3:01-CV-2327
                          --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Edge appeals the district court’s dismissal of his 28

U.S.C.   §   2241   habeas   corpus   petition.   Edge   challenges     the

constitutionality of the Louisiana statutory schemes for release on

parole and for awarding time credits to prisoners.         Although not

addressed by Edge, a threshold issue in this appeal is whether his

failure to exhaust his state remedies would preclude his receiving


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30498
                                 -2-

federal habeas relief on this issue.       A state prisoner may not

receive habeas corpus relief if he has not first presented his

claims to the state courts.     See Robinson v. Wade, 686 F.2d 298,

303 n.8 (5th Cir. 1982); see also Dickerson v. Louisiana, 816 F.2d

220, 224 (5th Cir. 1987).

     This court may affirm the district court’s judgment on any

grounds supported by the record.     See Emery v. Johnson, 139 F.3d

191, 195 (5th Cir. 1997).     The record supports a conclusion that

Edge failed to exhaust his state remedies with respect to the

claims that he now presents to this court.    Accordingly, we AFFIRM

the district court’s denial of habeas relief on the alternate basis

of lack of exhaustion.